Citation Nr: 0325584	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-48 743A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for pes planus and 
related bilateral leg symptoms.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a varicocele, left 
testicle.  

3.  Entitlement to service connection for arthritis of the 
knees.  

4.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1952 to February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In January 2001, the Board found that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for pes planus and a left 
varicocele.  That decision also denied service connection for 
a bilateral leg disorder claimed as secondary to pes planus, 
as well as service connection for sinusitis.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  VA General Counsel moved that 
the Board decision be vacated and remanded so the Board could 
consider the provisions of Veterans Claims Assistance Act of 
2000 (herein "VCAA").  In April 2001, the Court vacated the 
Board's January 2001 decision and returned the matter to the 
Board for consideration of the impact of VCAA.  

In September 2001, the Board found new and material evidence 
had been submitted to reopen the claim for service connection 
for pes planus.  All claims were remanded for further 
development.  The requested development was completed, except 
for the pes planus issue.  Under authority in effect in 
September 2002, the Board undertook further development to 
obtain a clear opinion about the pes planus.  See 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  The requested opinion was obtained.  

Additionally, in September 2002, the Board made a decision 
denying service connection for arthritis of the knees and 
service connection for sinusitis, as well as finding that new 
and material to reopen a claim for service connection for a 
varicocele, left testicle, had not been received.  The 
veteran appealed the September 2002 decision to the Court.  
In March 2003, the parties moved that the Board's September 
2002 decision be vacated.  The Court so ordered in April 
2003.  


REMAND

In the Joint Motion of March 2002, it was noted that VCAA 
required VA to inform a claimant as to which evidence VA will 
seek to provide and which evidence the claimant is to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  Additionally, in Charles v. Principi, 16 Vet. 
App. 370 (2002) the Court required the Board to discuss the 
requirement to notify an appellant of the information 
necessary to substantiate his claim, and to indicate which 
evidence would be gathered by the claimant and which evidence 
would be gathered by VA.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated provisions of 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  These provisions 
allowed the Board to develop evidence and take action to 
correct a missing or defective VCAA duty to notify letter as 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
As a result of the Federal Circuit decision, the Board no 
longer has authority to correct VCAA duty to assist 
deficiencies or to decide cases based on evidence which it 
develops.  The result is that the RO must provide the veteran 
with the notice required by VCAA.  The RO must then review 
the record and adjudicate the claim.  If the case can not be 
allowed, the RO must provide the veteran with a supplemental 
statement of the case.  

While the Board regrets the further delay, a remand in this 
case is required.  Accordingly, this case is REMANDED to the 
RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Specifically, the RO must notify the 
veteran of the information necessary to 
substantiate his claim, and tell him which 
evidence will be gathered by VA and which 
evidence he must provide.  

2.  After affording the veteran an 
opportunity to provide evidence supporting 
his claim, the RO should readjudicate this 
claim in light of the evidence added to 
the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



